464 So. 2d 1355 (1985)
Grady UPSHAW, Appellant,
v.
STATE of Florida, Appellee.
No. 84-1182.
District Court of Appeal of Florida, Fourth District.
March 20, 1985.
*1356 Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's conviction but reverse his sentence for (1) failure of the trial court to explicate in writing, pursuant to section 39.111(6), Florida Statutes, the factors enumerated in the statute and reasons for the decision to impose adult sanctions, Cooper v. State, 465 So. 2d 1334 (1985); (2) failure of the record to confirm that the trial court referred to all six of the criteria mentioned in the statute (particularly, subsections (c)(4) and (c)(5)), Murray v. State, 382 So. 2d 765 (Fla. 2d DCA 1980); and (3) failure of the record to disclose that a predisposition report was considered by the trial court. See Leach v. State, 407 So. 2d 1066 (Fla. 2d DCA 1981). We therefore remand for resentencing.
AFFIRMED IN PART; REVERSED IN PART; REMANDED.
DOWNEY, HERSEY and BARKETT, JJ., concur.